DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Response to Amendment
The amendment field November 3, 2021 has been entered.  Claim 21 is newly filed, leaving claims 1-17 and 19-21 pending in this application.
The amendment to the claims have overcome the objection to the claims as well as the rejections to the claims under 35 U.S.C. 112, as provided in the prior office action mailed August 3, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 21 recites “…at the outset of translating the first virtual address to the second virtual address”.  However, “the second virtual address” lacks antecedent basis, as only “a second address” is recite din either claim 1 or claim 21.  For the purpose of examination, it is assumed that this instead recites “the second address”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al. (US 2018/0239712, as provided in applicant’s IDS) in view of Park et al. (US 2020/0257635) and Boucher (US 2005/0251657).
Regarding claim 1, Lea teaches an information handling system (Fig. 1, system 100) comprising: 
a processor for processing data (Fig. 1, CPU 122, where “Data to be operated on by the CPU 122 may be copied to CPU cache 128 before being placed in a register, where the operations can be effected by the logic unit 124,” [0023], teaching the CPU processes data), the processor having a Translation Lookaside Buffer (TLB) for storing a plurality of Page Table Entries (PTE) (Fig. 1 shows TLB 126 within CPU 122; in the context 
one or more memory devices having a plurality of locations for storing the data, each location having a physical address (Fig. 1, memory array 130, also shown in Fig. 2 as memory 230 with a variety of physical addresses 237 to store data, see also [0033]); 
a memory controller configured to control reading and writing accesses to the one or more memory devices, wherein the memory controller is local to the one or more memory devices and not local to the processor or the TLB (Fig. 1, controller 140, where the controller decodes commands received from the host used to control operations, see [0027], further where example operations include data read/write/erase operations; Fig. 1 shows that controller 140 is located within memory device 120 where the memory array 130 is also located and as such the controller is local to the memory devices and therefore not local to the host 110 containing the CPU122 or TLB 126); 
wherein the processor, in response to a request to translate a first virtual address to a second address, (“In response to the virtual address mapping to the physical address being absent from the TLB, a page table walk can be performed to determine the physical address,” [0016] teaching that the host initiates page walks for translating virtual address to physical address, see also “Instructions to determine a physical address from a virtual address using the page table in memory can be sent from a host (e.g., host 110) to a memory (e.g., 130) so that the memory can perform a page table walk within the memory” [0039]) is configured to: 
send from the processor to the memory controller a plurality of memory offsets, wherein the plurality of memory offsets includes at least a first level memory offset and a second level memory offset (“Instructions to determine a physical address from a virtual address using the page table in memory can be sent from a host (e.g., host 110) to a memory (e.g., 130) so that the memory can perform a page table walk within the memory,” [0039] teaches that the virtual address being requested is sent to the memory for translation; Fig. 3 shows the process of taking the virtual address to locate a page table entry within a page via multiple stages of page tables; for contrast, Fig. 2 shows a single page table where the virtual addresses point to page table entries mapping to the physical address; in the Fig. 3 embodiment, the virtual address is utilized at multiple points to locate the index of the virtual address within the respective page tables, see element 339-1 through 339-4, where certain bits of the virtual address serve as memory offsets; therefore, the virtual address sent from the host to the memory controller will include at least a first level offset, VA[31:20], and a second level offset, VA[19:12]); and
store the PTE in one of the plurality of entries in the TLB (after performing a page walk, the TLB can store the more accessible virtual to physical address translation, see [0016])
wherein the memory controller is configured to: 
receive from the processor a plurality of memory offsets (as cited earlier in [0027], the memory controller is used to decode signals received from the 
read from the one or more memory devices a first level page directory entry using a page directory base and the first level memory offset (the page tables are stored in memory, see [0039]; as seen in Fig. 3, using the translation table base 339 and the first offset 339-1, a first level page directory entry 341-1 is found);
combine the first level page directory entry with the second level memory offset (Lea provides a pseudocode for performing the lookup in the page tables, with reference to the second level page table, see [0043], pseudocode 2 serves to mask the bits needed for the second memory offset, leaving VA[19:12], and pseudocode 2.b performs an and operation on R2 (VA[19:12]) and R4 (described in [0042] as the result of the look up in the first page table), teaching a combination of the first level page directory entry and the second level memory offset); 
read from the one or more memory devices a second level page directory entry using the first level page directory entry and the second level memory offset (as seen in Fig. 3, the base address from the first page table’s result and the second memory offset are utilized to identify a second level base address (element 341-2,341-3 as exemplary addresses, where the difference refers to the size of the 3rd level page; while no pseudocode is explicitly discussed in [0043], in 
Lea fails to teach where the processor has a Page Walk Cache (PWC) for storing a plurality of page directory entries; 
where the processor is configured to:
receive from the memory controller at least one of the plurality of page directory entries and a memory line that contains a PTE; and 
store in the PWC the at least one of the plurality of page directory entries; and 
extract, from the memory line containing the PTE, the PTE;
where the memory controller is configured to 
send to the processor at least one of the plurality of page directory entries and the memory line containing the PTE.
Lea also fails to teach where the processor sends the page directory base to the memory controller and consequently where the memory controller receives this.  Lea discloses a translation table base (Fig. 3, element 339) utilized to start looking up the page table directory entries leading to the PTE, with a register used to store this base address, see [0046] and Fig. 4, but this is not disclosed to be received from the host, in contrast to the virtual address.
Park’s disclosure relates to page table walkers and as such comprises analogous art.
As part of this disclosure, Park provides for a processor core (Fig. 2, core 1100) containing an MMU 1200, in which a TLB is found, similar to Lea’s TLB in the processor.  In 
An obvious modification can be identified: incorporating a page walk cache in Lea’s processor storing information related to the page table entries, as well as incorporating base registers on the processor side.  The page walk cache would read upon the claimed PWC within the processor, and as it stores page table outputs, then the processor would necessarily receive it form the memory controller, and the memory controller would consequently be delivering the partial results to the processor.  Further, the inclusion of the base register in the processor would then require sending the contents of the base address to the memory controller, reading upon the processor’s sending/memory controller’s reception of the page directory base.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a page walk cache in Lea’s processor, as the ability to store partial address information allows for the processor cores to skip accessing the 
It would have further been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the base registers in Lea’s processor, as this allows for different application programs/operating system to adjust the values of the base addresses for respective page tables, see [0035], providing a greater flexibility for page table structures stored in memory. 
The combination of Lea and Park still fails to teach where the memory controller sends a memory line containing the PTE and wherein the processor is configured to extract, from the memory line containing the PTE, the PTE. As seen in Fig. 4, Lea discloses that the third level table descriptor 465 contains an output address 481 that indicates the physical address for the respective translation request, see [0048].  Further, Lea discloses the TLB storing the virtual to physical mapping (i.e. the PTE) in [0016], which is shown in Fig. 1 to be located in the processor.  As such, the memory controller is necessarily transmitting some information relevant to the PTE to the processor.  However, no disclosure is shown as to whether the processor extracts the physical address or the memory controller does. 
Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lea’s memory system with Boucher’s disclosure concerning cache granularity operations and extraction capabilities.  Both elements are known in the art, and as Lea already discloses that the CPU cache operates as an intermediate stage between the CPU’s logic units and the slower main memory, then Boucher’s disclosure provides a disclosure one of ordinary skill in the art would recognize as providing further details about the cache operation and therefore be able to incorporate with reasonable expectation that Lea’s memory system continues to operate.
Regarding claim 2, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein in response to determining that all the plurality of memory offsets have been combined with the plurality of page directory entries, the memory controller is configured to send a PTE to the processor (as a result of the page table walk shown in Fig. 3, a mapping from a virtual address to physical address is determined; in the context of Fig. 2, with a single page table, the mappings are referred to as 
Regarding claim 3, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, wherein the memory controller is configured to send the first level page directory entry to the processor (as discussed in the claim 1 rationale, the PWC stores the partial translation results at different stages of the page table walk process; in the L0 example of [0039], this would be the first level page directory entry; as such, the combination teaches storing this and necessarily requires transmitting this result from the memory controller).
Regarding claim 4, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, wherein the memory controller is configured to send the first level page directory entry and the second level page directory entry to the processor (as discussed in the claim 1 rationale, the PWC stores the partial translation results at different stages of the page table walk process; in the L0/L1 examples of [0039,0040], this would be the first and second level page directory entries; as such, the combination teaches storing this and necessarily requires transmitting this result from the memory controller).
Regarding claim 5, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea teaches wherein combining the page directory base and the first level offset (“In association with pseudocode 1.d (e.g., "Perform AND on R2 and R3 and store in R4"), an AND operation can be performed on the masked virtual address stored in the second register and the translation table base address can be stored in the third register,” [0042], combining the base stored in R3 and the masked offset stored in R2).

However, Lea’s processor contains registers for operation with the logic unit, [0023], and as earlier discussed in the claim 1 rationale, the combination of Lea and Park provides for the base registers in the MMU.  Thus, Lea’s processor contains registers capable of performing the same AND/storage functionality of the registers within the memory controller (the cited pseudocode operations in [0042].  The only difference therefore is a matter of location, where the combination of the base register and offset occurs, either in the processor as currently claimed, or the memory controller as disclosed in Lea’s embodiment.  
While not explicitly unpatentable over the prior art cited, this limitation is considered to be unpatentable, as this effectively becomes a rearrangements of where the combining operation is performed, without further claim details as to how this affects the operation of the information handling system, see MPEP § 2144.04(VI)(C).
Regarding claim 6, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the first level page directory entry (as seen in Fig. 3, the results of the first level page table 
Regarding claim 7, the combination of Lea, Park, and Boucher teaches the information handling system of claim 6, and Lea further teaches wherein the memory controller is further configured to extract, from the memory line containing the address of the first level page directory entry, the address of the first level page directory entry (as seen in the embodiment of Fig. 4, where a fully associative cache is utilized to store the page table, a first look up 471 is performed using the combined translation table address and memory offset, see also [0046]; the result of this lookup provides a first level table descriptor, from which the second level table address [39:12] is extracted, which is used to perform the second level look up).
Regarding claim 8, the combination of Lea, Park, and Boucher teaches the information handling system of claim 6, but Lea and Park fail to teach wherein the memory controller is further configured to transmit the memory line containing the address of the first level page directory entry to the processor, and wherein the processor is further configured to extract from the memory line containing the address of the first level page directory entry, the address of the first level page directory entry.  As seen in Fig. 4 and discussed in the rationale of claim 7, Lea discloses the memory controller extracting the relevant information for processing; Lea does not contemplate sending the line to the processor for extraction.  While Park is incorporated in the claim 1 rationale to teach the presence of a PWC to store the page directory 
Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].
An obvious combination can be identified: Lea’s CPU is depicted in Fig. 1 as containing a cache, where the CPU cache can be an intermediate stage between registers/logical unit and the relatively slower main memory, see [0023].  Boucher provides for an obvious combination, combining the knowledge from Boucher that the cache can operate at a memory line level and extract required data for the processor with Lea’s memory system, with the cache found within the processor.  Such a combination reads upon the limitation of the claim, as the memory controller would then be sending cache lines to the CPU cache, where the CPU cache can then extract relevant data for the logic unit/PWC (in the case of claim 8, this is the first level page directory entry).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lea’s memory system with Boucher’s disclosure concerning cache granularity operations and extraction capabilities.  Both elements are known in the art, and as Lea already discloses that the CPU cache operates as an intermediate stage between the CPU’s logic units and the slower main memory, then Boucher’s disclosure provides 
Regarding claim 9, the combination of Lea, Park, and Boucher teaches the information handling system of claim 8, wherein the processor is further configured to store in the PWC the first level page directory entry (following the claim 1 rationale, Park provides a PWC storing the intermediate entries during the multi-level page table walk).
Regarding claim 10, the combination of Lea, Park, and Boucher teaches the information handling system of claim 6, and Lea further teaches wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the second level page directory entry (as seen in Fig. 3, the results of the second level page table are read, see also the pseudocode to read from the address in the register, see [0042]; while Lea’s depiction in [0042] relates to the first page table and the second page table in [0043] does not include a read, this is seen as a clearly envisaged operation, as [0044] describes potential additional levels of page table references, each of which would require fetching results from the respectively addressed page tables; see also Fig. 4, second level table descriptor 461 depicting a line including the second level page directory entry address).
Regarding claim 11, the combination of Lea, Park, and Boucher teaches the information handling system of claim 10, and Lea further teaches wherein the memory controller is further configured to extract, from the memory line containing the address of the second level page directory entry, the address of the second level page directory entry (as seen in the embodiment of Fig. 4, where a fully associative cache is utilized to store the page table, a 
Regarding claim 12, the combination of Lea, Park, and Boucher teaches the information handling system of claim 10, but Lea and Park fail to teach wherein the memory controller is further configured to transmit the memory line containing the address of the second level page directory entry to the processor, and the processor is further configured to extract from the memory line containing the address of the second level page directory entry, the address of the second level page directory entry.  As seen in Fig. 4 and discussed in the rationale of claim 11, Lea discloses the memory controller extracting the relevant information for processing; Lea does not contemplate sending the line to the processor for extraction.  While Park is incorporated in the claim 1 rationale to teach the presence of a PWC to store the page directory entry, Park does not provide a disclosure as to whether the processor extracts the entry from the line.
Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].
An obvious combination can be identified: Lea’s CPU is depicted in Fig. 1 as containing a cache, where the CPU cache can be an intermediate stage between registers/logical unit and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lea’s memory system with Boucher’s disclosure concerning cache granularity operations and extraction capabilities.  Both elements are known in the art, and as Lea already discloses that the CPU cache operates as an intermediate stage between the CPU’s logic units and the slower main memory, then Boucher’s disclosure provides a disclosure one of ordinary skill in the art would recognize as providing further details about the cache operation and therefore be able to incorporate with reasonable expectation that Lea’s memory system continues to operate. 
Regarding claim 13, the combination of Lea, Park, and Boucher teaches the information handling system of claim 12, wherein the processor is further configured to store in the PWC the first level page directory entry and the second level page directory entry (following the claim 1 rationale, Park provides a PWC storing the intermediate entries during the multi-level page table walk).
Regarding claim 14, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein, on condition that the memory 
Regarding claim 15, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the processor is configured so that all the plurality of memory offsets are transmitted together to the memory controller (following the claim 1 rationale, the virtual address being translated is sent to the memory controller, as seen in Fig. 3, this virtual address contains all memory offsets required for translation, reading upon this limitation).
Regarding claim 16, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the memory controller is configured to combine the page directory base and first level offset (“In association with pseudocode 1.d (e.g., "Perform AND on R2 and R3 and store in R4"), an AND operation can be performed on the masked virtual address stored in the second register and the translation table 
Regarding claim 17, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further wherein the memory controller is configured to transmit a PTE from the memory controller to the processor, wherein the PTE contains the translation of the first virtual address to the second address (following the rationale of claim 1 regarding the memory line containing the PTE, then necessarily transmitting the line containing the PTE reads upon transmission of the PTE itself;  regarding the PTE information, in the context of Fig. 2, with a single page table, the mappings are referred to as page table entries, see [0016], with the TLB storing the virtual to physical address mapping).
Regarding claim 19, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1, and Lea further teaches wherein the memory controller is local to the one or more memory devices and is further configured to combine a third level offset with the second level page directory entry and to read from memory a third level page directory entry using the third level offset and the second level page directory entry (while Fig. 3 only shows 2 levels of page tables, Lea states “While this example illustrates an example with a 1.sup.st level and a second level page table dereference, examples are not so limited. For example, a third level page table dereference can be performed, and so forth,” [0044] teaching that an obvious variation to this 2 level page table embodiment contains a 3rd
Regarding claim 21, the combination of Lea, Park, and Boucher teaches the information handling system of claim 1 and further teaches wherein the processor, in response to a request to translate the first virtual address to a second address, is configured to send from the processor to the memory controller the page directory base, the at least first level memory offset and the second memory offset together at the outset of translating the first virtual address to the second virtual address (as discussed in the claim 1 rationale, Lea’s host sends instructions to perform a page table walk if a virtual address mapping is missing in the TLB and necessarily sends the virtual address, where the combination of Lea and Park address the full contents of what’s sent; regarding the additional timing of sending this information at the outset of the translation, as Lea’s system must send the virtual address so that the first offset can be utilized to perform the first page table look up, then necessarily, the base and offsets must be sent to the memory controller at the beginning of the translation process).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lea in view of Park and Boucher and further in view of Brandt et al. (US 2018/0260336).
The combination of Lea, Park, and Boucher teaches the information handling system of claim 1, but fails to teach wherein the request to translate comprises a nested translation having a guest virtual address and a host virtual address.  While Lea and Park refer to virtual addresses, and Park even refers to different operating systems/applications, see [0035], this is not sufficient to disclose a nested translation with guest/host virtual addresses.
Brandt’s disclosure is related to providing an address translation facility for multiple virtualization levels, and as such comprises analogous art.

An obvious combination can be identified: providing guest level translations and host level translations for virtual machines that can be executed on the host of Lea’s system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Brandt’s nested translation engines with Lea’s memory system.  All elements are known in the art, and as the combination with Park in the claim 1 rationale identified the ability to provide different base addresses for different page tables based on the requesting application/operating system, see [0035], then the combination of Lea and Park already provides for the ability to incorporate the multiple page tables that Brandt needs for the nested translation.  Consequently, one of ordinary skill in the art would be able to implement Brandt’s nested translation with a reasonable expectation that Lea’s system continues to operate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14 and 16 of application 16/701,230, now issued as US 11,163,695, in view of Park and Boucher. 
A comparison of relevant claims are provided in the table below, following the claim number order of the instant application.  Claims from the instant application are provided as currently amended.  Claims from US 11,163,695 are presented as issued on November 2, 2021.
Claim 1, instant application
Claim 1, US 11,163,695
An information handling system comprising: 
	a processor for processing data, the processor having a Translation Lookaside Buffer (TLB) for storing a plurality of Page Table Entries (PTE) and a Page Walk Cache (PWC) for storing a plurality of page directory entries; 

	a memory controller configured to control reading and writing accesses to the one or more memory devices, wherein the memory controller is local to the one or more memory devices and not local to the processor, the TLB, or the PWC; 
	wherein the processor, in response to a request to translate a first virtual address to a second address, is configured to: 


		send from the processor to the memory controller a page directory base and a plurality of memory offsets, wherein the plurality of memory offsets includes at least a first level memory offset and a second level memory offset;
		receive from the memory controller at least one of the plurality of page directory entries and a memory line that contains a PTE; 

		extract, from the memory line containing the PTE, the PTE; and
		store the PTE in one of the plurality of entries in the TLB; and
	wherein the memory controller is configured to: 		receive from the processor a page directory base and a plurality of memory offsets; 
		read from the one or more memory devices a first level page directory entry using the page directory base and the first level memory offset; 
		combine the first level page directory entry with the second level memory offset; 
		read from the one or more memory devices a second level page directory entry using the first level page directory entry and the second level memory offset; and 


	a processor for processing data; 





	a memory controller configured to control reading and writing accesses to the one or more memory devices; 


	wherein the processor, in response to a request to translate a virtual address to a second address, is configured to: 
		combine a page directory base and a first level memory offset; and
		send from the processor to the memory controller a second level memory offset together with the combined page directory base and first level memory offset; and 











	wherein the memory controller is configured to: 
		receive from the processor the second level memory offset together with the combined page directory base and the first level memory offset; 
		read from the one or more memory devices a first level page directory table using the page directory base and the first level memory offset; 
		combine the first level page directory table with the second level memory offset; and 
		read from the one or more memory devices a second level page directory table using the first level page directory table and the second level memory offset.

Claim 2, instant application
Claim 4, copending Application 16/701,230
The information handling system of claim 1, wherein in response to determining that all the plurality of memory offsets have been combined with the plurality of page directory entries, the memory controller is configured to send a page table entry (PTE) to the processor.
The information handling system of claim 1, wherein in response to determining that all the plurality of memory offsets have been combined with the plurality of page directory tables, the memory controller is configured to send a page table entry (PTE) to the processor.
Claim 6, instant application
Claim 5, US 11,163,695
The information handling system of claim 1, wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the first level page directory entry.
The information handling system of claim 1, wherein the memory controller is local to the one or more memory devices and is further configured to fetch from the one or more memory devices a memory line containing an address of the first level page directory table.
Claim 7, instant application
Claim 6, US 11,163,695
The information handling system of claim 6, wherein the memory controller is further configured to extract, from the memory line containing the address of the first level page 

Claim 8, instant application
Claim 7, US 11,163,695
The information handling system of claim 6, wherein the memory controller is further configured to transmit the memory line containing the address of the first level page directory entry to the processor, and wherein the processor is further configured to extract, from the memory line containing the address of the first level page directory entry, the address of the first level page directory entry.
The information handling system of claim 5, wherein the system is further configured to transmit the memory line containing the address of the first level page directory table from the memory controller to the processor, and wherein the processor is further configured to extract from the memory line containing the address of the first level page directory table, the address of the first level page directory table.
Claim 10, instant application
Claim 8, US 11,163,695
The information handling system of claim 6, wherein the memory controller is further configured to fetch from the one or more memory devices a memory line containing an address of the second level page directory entry.
The information handling system of claim 1, wherein the memory controller is local to the one or more memory devices and is further configured to fetch from the one or more memory devices a memory line containing an address of the second level page directory table.
Claim 11, instant application
Claim 9, US 11,163,695
The information handling system of claim 10, wherein the memory controller is further configured to extract, from the memory line 

Claim 12, instant application
Claim 10, US 11,163,695
The information handling system of claim 10, wherein the memory controller is configured to transmit the memory line containing the address of the second level page directory entry to the processor, and the processor is further configured to extract, from the memory line containing the address of the second level page directory entry, the address of the second level page directory entry.
The information handling system of claim 8, wherein the system is configured to transmit the memory line containing the address of the second level page directory table from the memory controller to the processor, and the processor is further configured to extract from the memory line containing the address of the second level page directory table, the address of the second level page directory table.
Claim 14, instant application
Claim 11, US 11,163,695
The information handling system of claim 1, wherein, on condition that the memory controller receives the page directory base and the plurality of memory offsets, the memory controller is configured to control all the memory reading operations for the plurality of page directory entries stored in memory and the system is configured so that all the memory reading operations for the plurality of page 

Claim 15, instant application
Claim 12, US 11,163,695
The information handling system of claim 1, wherein the processor is configured so that all the plurality of memory offsets are transmitted together to the memory controller.
The information handling system of claim 1, wherein the system is configured so that all the memory offsets are transmitted together from the processor to the memory controller.
Claim 16, instant application
Claim 13, US 11,163,695
The information handling system of claim 1, wherein the memory controller is configured to combine the page directory base and first level offset.
The information handling system of claim 1, wherein memory controller is configured to combine the page directory base and first level memory offset.
Claim 17, instant application
Claim 2, US 11,163,695
The information handling system of claim 1, wherein the memory controller is configured to transmit a PTE from the memory controller to the processor, wherein the PTE contains the translation of the first virtual address to the second address.
The information handling system of claim 1, wherein the memory controller is configured to send a page table entry (PTE) to the processor, wherein the PTE contains the translation of the first virtual address to the second address.
Claim 19, instant application
Claim 14, US 11,163,695
The information handling system of claim 1, wherein the memory controller is local to the one or more memory devices and is further 


Claim 20, instant application
Claim 16, US 11,163,695
The information handling system of claim 1, wherein the request to translate comprises a nested translation having a guest virtual address and a host virtual address.
The information handling system of claim 1, wherein the request to translate comprises a nested translation having a guest virtual address and a host virtual address.


Generally speaking, examiner recognizes a difference in terminology used, where the claims of the instant application recites “page directory entry” and the issued patent recites “page directory table”.  It is noted that the claim terms are not identical, but this is not enough to render the respective claims patentably distinct, as one of ordinary skill in the art would recognize that an entry is part of a table data structure.
Claim 5 of the instant application is also omitted from the table above, as the copending application has been amended to incorporate its claim 5 into the independent claim.  Consequently, while not shown as a separate comparison, claim 1 of the issued patent recites the limitations of the instant applicant’s claim 5. 
Regarding claim 1, as seen above, there are additional elements in the instant claim that are not recited in claim 1 of the patent, namely the TLB and PWC, as well as functionality related to the page directory entries and PTE’s and storing them within the PWC and TLB 
Park’s disclosure relates to page table walkers and as such comprises analogous art.
As part of this disclosure, Park provides for a processor core (Fig. 2, core 1100) containing an MMU 1200, in which a TLB is found, similar to Lea’s TLB in the processor.  In addition to this TLB, which stores the TLB translations, see [0032], Park’s MMU includes a page table cache 1230, disclosed as storing partial or full address translation information for a virtual address, see [0034], where [0039-0042] describe a multilevel page table translation process in the context of Fig. 5 and the discuss storing results of the page tables into the page walk cache (for example “The page table walker 1220 may fetch a descriptor included in an entry indicated by the L1 index of the virtual address and may store or update partial information (i.e., partial address translation information about the L1 index of the virtual address) of the descriptor in the page table walk cache 1230”, see [0040]), and two registers 1241 and 1242 storing page table base addresses, see [0035].  Park further discloses that the page tables are stored in either 1300 or main memory 2000, see Fig. 1 and [0034]. 
An obvious modification can be identified: incorporating a page walk cache in Lea’s processor storing information related to the page table entries.  The page walk cache would read upon the claimed PWC, and as it stores page table outputs, then the processor would necessarily receive it form the memory controller, and the memory controller would consequently be delivering the partial results to the processor.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a page walk cache and TLB in the processor, as the 
Regarding the functionality related to the memory line containing the PTE, this is taught by Boucher.  Boucher’s disclosure is generally related to memory management and as such is analogous art.
As part of this disclosure, Boucher depicts a memory system in Fig. 1, with memory 106, cache 107, and CPU cores 102/103.  Boucher then describes the cache interacting with the memory in units of cache lines, where “the cache then extracts the requested data from the line transferred from memory and returns it to the processor”, [0005].
An obvious modification can be identified: incorporating a cache between the CPU core and main memory and further operating at a memory line level, where the cache receives memory lines and can extract required data from the memory line. Such a modification reads upon the limitation of the claim, as the memory controller would then be sending cache lines to the CPU cache, where the CPU cache can then extract relevant data for the logic unit/PWC (in the case of claim 18, this is the PTE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Boucher’s disclosure concerning the use of a CPU cache, cache granularity operations and extraction capabilities.  The cache allows for the ability to provide an intermediate memory between the faster processor and slower memory devices.
Regarding claims 3, 4, 9, and 13, while the related claims do not have a counterpart in the issued patent, the claims are still unpatentable over the patent in view of Park and Boucher.  As discussed in their respective claim rationales under 35 U.S.C. 103, Park’s disclosure of a PWC discusses storage of different intermediate page entries related to the page walk process, and as such the combination identified in claim 1 sufficiently reads upon these claims as well.  For more specific details, see the respective claim rejections under 35 U.S.C. 103, as these are only reliant on Park. 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent US 11,163,695 in view of Park, Boucher, and Lea.
Claim 21 does not have a direct counterpart in the issued patent.  However, the majority of the claim is featured in claim 1 of US 11,163,695.  The only limitation in claim 21 not found in claim 1 of US 11,163,695 is the detail that the page directory base and memory offsets are sent together at the outset of translating the first virtual address to the second virtual address.
As discussed in the rejection under 35 U.S.C. 103 of claims 1 and 21, Lea’s host provides instructions to perform the table walk in response to a mapping not being found in a TLB, with instructions sent from a host to memory, see [0039].
An obvious modification can be identified: providing instructions to perform the page table walk, wherein the page table walk utilizes the page directory base and memory offsets sent to the memory.  
It would have  been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to send instructions and addresses to the memory for translation, 

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments focus on the differences between Lea and Park, continuing the same argumentation from the remarks filed October 4, 2021 that the combination would not be obvious as the different structures in Lea and Park would require a substantial reconstruction and redesign of the elements as well as a change in the basic principle of the primary reference.  Examiner acknowledges that there are differences between Park and Lea’s processors and where the page table walk is performed, but this is not sufficient to argue that a change in the basic principle is made.  Applicant asserts without evidence that the basic principle in Lea is changed when Examiner has identified the basic principles of the references to be performing address translation with a TLB and then performing a page table walk upon a miss in the TLB, see the advisory action mailed October 22, 2021.   Applicant has not provided evidence to support the assertion that the difference between location of the page table walkers or the presence of the bus between them alters this basic principle.  Applicant argues that the difference in operation of the processor/memory controller/address translation changes the basic principle of operation, but this is not supported.  Both Lea and Park utilize a virtual address and translate to a physical address via either the TLB or via the page walk process, with the ultimate result being a physical address for accessing data.  Examiner again 
Examiner also notes that Park’s page table walker that is at dispute is not actually cited or relied upon in support of the prior art rejection.  The reliance on Park is for the PWC to accelerate the page walk process by providing the ability to cache partial translations of the table walk process, not Park’s entire page table walk process.  Even if the arguments concerning the page table walker are persuasive in themselves, they would still be unpersuasive as to the allowability of the claims as the applicant has not provided evidence to suggest why one of ordinary skill in the art would not consider Park’s use of a PWC for expediting page table walks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139